ORDER

PER CURIAM.'
Mariis Thum (“Patient”) and Joseph Thum (“Spouse”) appeal from judgment entered upon a jury verdict denying their claim for damages against Dr. Joseph Williams (“Surgeon”). Patient claimed that Surgeon negligently performed her hip replacement surgery, which required an additional surgery and caused a permanent leg' deformity. Spouse asserted a claim for loss of consortium. The jury found in favor of Surgeon and awarded no damages to Patient or Spouse.
On appeal, Patient and Spouse allege that the trial court erred in denying their Batson challenges to Surgeon’s peremptory strikes of two African-American jurors. They also assert that the trial court abused its discretion by denying their motion for a new trial because Surgeon’s closing argument was prejudicial in that it was not confined to the evidence, and it suggested a matter of personal interest to jurors. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).